  Case 2:20-ap-02007 Doc 1-2 Filed 06/11/20 Entered 06/11/20 16:42:23                                                   Desc
               Exhibit A (2) MTI Gross Receipts Definition Page 1 of 2


Indebtedness, (ii) depreciation and amortization, (iii) extraordinary losses as defined under
generally accepted accounting principles, (iv) losses resulting from the extinguishment of
indebtedness or from the sale, exchange or other disposition of capital assets other than in the
ordinary course of business, (v) any expenses resulting from a forgiveness of or the
establishment of            reserves      against       Indebtedness of       an   Affiliate that does not constitute          an

extraordinary expense, (vi)               losses
                                      resulting                     from any write-down,
                                                                          reappraisal,              or           revaluation
impairment   of  assets (including,  without    limitation, intangibles),  (vii) any   unrealized loss
resulting from or relating to changes in the value, including “other than temporary” declines in
value, of investment securities or Interest Rate Agreements; and (viii) if such calculation is being
made with respect to the Obligated Group, excluding any such expenses attributable to
transactithis between any Member and any other Member.

            “Facilities”         means    all    land, leasehold interests and buildings and all fixtures and
equipment (as defined              in the Uniform Commercial Code          or equivalent statute in effect in the

state     where such fixtures            or     equipment are located), or, as appropriate, any part or portion
thereof, of        a   Person.


            “Fiscal      year”    means    the twelve-month           period ending September 30 of each year or any
other consecutive 12-month                period        selected   by the Obligated Group Agent as the fiscal year for
the Members.


            “Fitch”       means   Fitch   Ratings,       its   successors   and
                                                                            corporation shall be
                                                                                  assigns, and,   if such
dissolved or liquidated or               shall
                                no longer perform                    a      the functions of
                                                                                 rating agency,     securities
“Fitch” shall be deemed to refer to any other nationally recognized securities rating agency
designated by the Obligated Group Agent by written notice to the Master Trustee.

            “Funded Indebtedness” means, with respect to any Person, (i) all Indebtedness of such
Person      fdr money borrowed or credit extended which is not Short-Term; (ii) all Indebtedness of
such Person incurred              or   assumed in connection with the
                                                          acquisition or construction of Property
which is not Short-Term; (iii) all Short-Term Indebtedness incurred by the Person which is of the
type described in Subsection 415(E) hereof; (iv) the Person’s Guaranties of Indebtedness that are
not Short-Term; and (v) Capitalized Rentals under Capitalized Leases entered into by the Person;

provided, however, that Indebtedness that could be described by more than one of the foregoing
categoriesshall not in any case be considered                        more   than   once   for the purpose of any calculation
made pursuant to this Master Indenture.


            “Governing Body”             means,     with respect to a Member, the board of directors, board of
trustees or similar group in which the                   right to exercise the powers of corporate directors or
trustees is vested.


            “Government           Obligations”      means       securities that consist of
                                                                  (a) United States Government
Obligations or (b) evidences of a direct ownership in future interest or principal payments on
obligatiohs of the type described in subparagraph (a) above, which obligations are held in a
custody account by a custodian satisfactory to the Master Trustee pursuant to the terms of a
custody agreement.

             “Gross       Receipts”     means     all   receipts,   revenues, income and other moneys received by or
on    behalf of any         one or more         Members of the        Obligated Group, including, but without limiting


                                                                      10
 CI   356879.7~}
  Case 2:20-ap-02007 Doc 1-2 Filed 06/11/20 Entered 06/11/20 16:42:23                               Desc
               Exhibit A (2) MTI Gross Receipts Definition Page 2 of 2


the generality of the foregoing, revenues derived from the ownership or operation of Property,
including insurance and condemnation proceeds with respect to Property or any portion thereof,
and all rights to receive the same, whether in the form of accounts, accounts receivable, contract
rights or other rights, and the proceeds of such rights, and whether now owned or held or
hereafter coming into existence; provided, however, that gifts, grants, bequests, donations and
contributions heretofore or hereafter made and designated or specified by the granting authority,
donor or maker thereof as being for specified purposes (other than payment of debt service on
Indebtedness) and the income derived therefrom to the extent required by such designation or
specification shall be excluded from Gross Receipts.

          “Guaranty”   means   obligations of a Person guaranteeing, or in effect guaranteeing, any
                               all
Indebtedn~ss, dividend or other obligation of any Primary Obligor in any manner, whether
directly o~ indirectly, including but not limited to obligations incurred through an agreement,
contingent or otherwise, by such Person: (1) to purchase such Indebtedness or obligation or any
Property constituting security therefor; (2) to advance or supply funds: (i) for the purchase or
payment of such Indebtedness or obligation, or (ii) to maintain working capital or other balance
sheet condition; (3) to purchase securities or other Property or services primarily for the purpose
of assuring the owner of such Indebtedness or obligation of the ability of the Primary Obligor to
make payment of the Indebtedness or obligation; or (4) otherwise to assure the owner of such
Indebtedness or obligation against loss in respect thereof.


          “Historical Maximum Annual Debt Service      Requirements”    means    the   largest   total Debt
ServiceRequirements for      the fiscal year with respect to which a Maximum Annual Debt Service
Coverage Ratio is being      calculated or any subsequent fiscal year on the Indebtedness of the
Person    or   Persons involved which was simultaneously outstanding during the fiscal year with
respect   to   which the Maximum Annual Debt Service   Coverage   Ratio is    being   calculated.


       “Income Available for Debt Service” means, for any     period,   the   excess   of Revenues    over

Expenses of the Person or group of Persons involved.

       “Indebtedness” means, for any Person, (a) all Guaranties by such Person, (b) all liabilities
(exclusive of reserves such as those established for deferred taxes or litigation) recorded or
required to be recorded as such on the audited financial statements of such Person in accordance
with generally accepted accounting principles, and (c) all obligations for the payment of money
incurred or assumed by such Person (i) due and payable in all events or (ii) if incurred or
assumed primarily to assure the repayment of money borrowed or credit extended, due and
payable upon the occurrence of a condition precedent or upon the performance of work,
possession of Property as lessee, rendering of services by others or otherwise, and shall include,
without limitation, Non-Recourse Indebtedness; provided, that Indebtedness shall not include (a)
indebtedness of one Member to another Member, any Guaranty by any Member of Indebtedness
of any other Member or the joint and several liability of any Member of Indebtedness issued by
another Member, (b) any obligation of a Member under any Interest Rate Agreement, or any
obligation to reimburse a bond insurer, financial institution or other Person that has guaranteed
or otherwise assured the performance of a Member’s obligations under an Interest Rate

Agreement, and (c) any obligation to repay moneys deposited by patients or others with a
Member as security for or as prepayment of the cost of patient care or any rights of residents of
life care, elderly housing or similar facilities to endowment or similar funds deposited by or on
behalf of such residents.


                                                 11
{C1356879.7}
